DETAILED ACTION
This is Non-Final Office Action in response to amendment filed on June 14, 2021. Claims 1-20 have been cancelled. Claims 21-46 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,140,309. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations and elements in claim 21 of the instant application are found in claim 1 of Kalsi except “retrieving, by the local client synchronization application executing at the client machine and from the local database, first unique identifier and the associated second unique identifier”. However, Kalsi  and Hunter (US 2014/0188790 A1) in view of Durgin et al. (US 20070038642 A1) are the same field of tracking data synchronization (¶[0073]-[0075], Hunter, i.e., tracking synchronization), teaches analyzing the tracking synchronization using unique identifier (¶[0005]-[0006], [0047], [0051]-[0053] and [0075], Hunter, i.e., globally unique identifier in the content management system “GUID”). Durgin discloses storing the first unique identifier in a data structure in association with the second unique identifier (Fig.2; ¶[0031], and [0046]-[0049], Durgin, storing plug-ins components including synchronizing’s unique identifier) and wherein the first unique identifier being a non-system-based identifier (Fig.2; ¶[0046]-[0049], and [0057], Durgin, i.e., synchronization system plug-in application comprising components and associated identifiers providing extensions to a non-system-based).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teaching of Kalsi and Hunter/Durgin before them, to enhance the accurately synchronization. The motivation would have been to accommodate an obvious need.	The following table shows the claims in ‘985 that are rejected by corresponding claims in ‘309
Claims Comparison Table:

Instant application  #16/201,985
Patent # 10/140,309
Claim 21. A computer program product comprising a machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

associating a first unique identifier of a local file on a client machine with a second unique identifier of a content item maintained at a content management system, a local client synchronization application executing at the client machine tracking a synchronization between the local file and the content item, the first unique identifier being a non-system-based identifier; 


detecting a break in the synchronization between the local file and the content item; and 







re-associating, without reliance on file path information, the local file and the content item, based on the association of the first unique identifier with the second unique identifier. 




23. A computer program product as in claim 22, wherein the detecting of the break in the synchronization comprises determining that a file path of the local file at the client machine has undergone an alteration that is not unambiguously tracked by the local client synchronization application. 

24. A computer program product as in claim 21, wherein the break comprises at least one of: the local file being moved outside of a folder monitored by the local client synchronization application and returned to the folder, or the local file being deleted on the client machine and then restored by the client machine. 





25. A computer program product as in claim 21, wherein the first unique identifier comprises at least one of: an index node number of the local file at the client machine, a field identification of the local file at the client machine, an intermediate identifier abstracted from an operating system-specific identifier, or an identifier embedded into the local file. 

26. A computer program product as in claim 21, wherein the second unique identifier comprises at least one of: a node identifier, or a node reference corresponding to an index node number of the content item at the content management system. 


27. A computer-implemented method comprising: associating a first unique identifier of a local file on a client machine with a second unique identifier of a content item maintained at a content management system, a local client synchronization application executing at the client machine tracking a synchronization between the local file and the content item, the first unique identifier being a non-system-based identifier; detecting a break in the synchronization between the local file and the content item; and re-associating, without reliance on file path information, the local file and the content item, based on the association of the first unique identifier with the second unique identifier. 

28. A computer implemented method as in claim 27, the local client synchronization application executing at the client machine retrieving the first unique identifier and the associated second unique identifier, the first unique identifier being embedded within the local file, the detecting and the re-association being performed by the local client synchronization application executing at the client machine. 

29. A computer implemented method as in claim 28, wherein the detecting of the break in the synchronization comprises determining that a file path of the local file at the client machine has undergone an alteration that is not unambiguously tracked by the local client synchronization application. 

30. A computer-implemented method as in claim 27, wherein the break comprises at least one of: the local file being moved outside of a folder monitored by the local client synchronization application and returned to the folder, or the local file being deleted on the client machine and then restored by the client machine. 

31. A computer-implemented method as in claim 27, wherein the first unique identifier comprises at least one of: an index node number of the local file at the client machine, a field identification of the local file at the client machine, an intermediate identifier abstracted from an operating system-specific identifier, or an identifier embedded into the local file. 

32. A computer-implemented method as in claim 27, wherein the second unique identifier comprises at least one of: a node identifier, or a node reference corresponding to an index node number of the content item at the content management system. 

33. A computer-implemented method as in claim 27, wherein at least one of the associating, the tracking, the detecting, and the re-associating are performed by a system comprising computer hardware. 

34. A computer-implemented method as in claim 27, wherein a non-system-based identifier is an identifier that is independent of a location in the content management system. 

35. A computer-implemented method as in claim 27, further comprising comparing, by the local client synchronization application executing at the client machine, the re-associated local file and content item to determine what should take place in order to synchronize the local file and the content item. 

36. A computer-implemented method as in claim 27, further comprising restoring, by the local client synchronization application executing at the client machine, the synchronization based on the determination. 

37. A system comprising: computer hardware configured to perform operations comprising: associating a first unique identifier of a local file on a client machine with a second unique identifier of a content item maintained at a content management system, a local client synchronization application executing at the client machine tracking a synchronization between the local file and the content item, the first unique identifier being a non-system-based identifier; detecting a break in the synchronization between the local file and the content item; and re-associating, without reliance on file path information, the local file and the content item, based on the association of the first unique identifier with the second unique identifier. 

38. A system as in claim 37, the local client synchronization application executing at the client machine retrieving the first unique identifier and the associated second unique identifier, the first unique identifier being embedded within the local file, the detecting and the re-association being performed by the local client synchronization application executing at the client machine. 

39. A system as in claim 38, wherein the detecting of the break in the synchronization comprises determining that a file path of the local file at the client machine has undergone an alteration that is not unambiguously tracked by the local client synchronization application. 

40. A system as in claim 37, wherein the break comprises at least one of: the local file being moved outside of a folder monitored by the local client synchronization application and returned to the folder, or the local file being deleted on the client machine and then restored by the client machine. 

41. A system as in claim 37, wherein the first unique identifier comprises at least one of: an index node number of the local file at the client machine, a field identification of the local file at the client machine, an intermediate identifier abstracted from an operating system-specific identifier, or an identifier embedded into the local file. 

42. A system as in claim 37, wherein the second unique identifier comprises at least one of: a node identifier, or a node reference corresponding to an index node number of the content item at the content management system. 

43. A system as in claim 37, wherein at least one of the associating, the tracking, the detecting, and the re-associating are performed by a system comprising computer hardware. 

44. A system as in claim 37, wherein a non-system-based identifier is an identifier that is independent of a location in the content management system. 

45. A system as in claim 37, wherein the local client synchronization application executes, at the client machine, the re-associated local file and content item to determine how to synchronize the local file and the content item. 

46. A system as in claim 37, wherein the synchronization is restored based on the determination. 


Claim 1. A computer program product comprising a machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

associating, in a local database, a first unique identifier of a local file on a client machine with a second unique identifier of a content item maintained at a content management system repository, a local client synchronization application executing at the client machine tracking a synchronization between the local file and the content item, the first unique identifier being a non-system-based identifier and embedded within the local file; 

detecting, by the local client synchronization application executing at the client machine, a break in the synchronization between the local file and the content item; 

retrieving, by the local client synchronization application executing at the client machine and from the local database, first unique identifier and the associated second unique identifier; and re-associating, without reliance on file path information, the local file and the content item, by the local client synchronization application executing at the client machine, based on the associating of the first unique identifier with the second unique identifier in the local database. 

    2. A computer program product as in claim 1, wherein the detecting of the break in the synchronization comprises determining that a file path of the local file at the client machine has undergone an alteration that is not unambiguously tracked by the local client synchronization application. 

    3. A computer program product as in claim 1, wherein the break comprises the local file being moved outside of a folder monitored by the local client synchronization application and returned to the folder. 
    4. A computer program product as in claim 1, wherein the break comprises the local file being deleted on the client machine and then restored by the client machine. 

    

5. A computer program product as in claim 1, wherein the first unique identifier comprises at least one of an index node number of the local file at the client machine, a field identification of the local file at the client machine, an intermediate identifier abstracted from an operating system-specific identifier, and an identifier embedded into the local file. 

    6. A computer program product as in claim 1, wherein the second unique identifier comprises at least one of a node identifier and a node reference corresponding to an index node number of the content item at the content management system repository. 

    7. A computer-implemented method comprising: associating, in a local database, a first unique identifier of a local file on a client machine with a second unique identifier of a content item maintained at a content management system repository, the first unique identifier being a non-system-based identifier and embedded within the local file; tracking, by a local client synchronization application executing at the client machine, a synchronization between the local file and the content item; detecting, by the local client synchronization application, a break in the synchronization between the local file and the content item; retrieving, by the local client synchronization application executing at the client machine and from the local database, first unique identifier and the associated second unique identifier; and re-associating, without reliance on file path information, the local file and the content item, by the local client synchronization application executing at the client machine, based on the associating of the first unique identifier with the second unique identifier in the local database. 

    8. A computer implemented method as in claim 7, wherein the detecting of the break in the synchronization comprises determining that a file path of the local file at the client machine has undergone an alteration that is not unambiguously tracked by the local client synchronization application. 

    9. A computer-implemented method as in claim 7, wherein the break comprises the local file being moved outside of a folder monitored by the local client synchronization application and returned to the folder. 

    10. A computer-implemented method as in claim 7, wherein the break comprises the local file being deleted on the client machine and then restored by the client machine. 

    11. A computer-implemented method as in claim 7, wherein the first unique identifier comprises at least one of an index node number of the local file at the client machine, a field identification of the local file at the client machine, an intermediate identifier abstracted from an operating system-specific identifier, and an identifier embedded into the local file. 

    12. A computer-implemented method as in claim 7, wherein the second unique identifier comprises at least one of a node identifier and a node reference corresponding to an index node number of the content item at the content management system repository. 

    13. A computer-implemented method as in claim 7, wherein at least one of the associating, the tracking, the detecting, and the re-associating are performed by a system comprising computer hardware. 

    14. A system comprising: computer hardware configured to perform operations comprising: associating, in a local database, a first unique identifier of a local file on the client machine with a second unique identifier of a content item maintained at a content management system repository, the first unique identifier being a non-system-based identifier and embedded within the local file; tracking a synchronization between the local file and the content item; detecting a break in the synchronization between the local file and the content item; retrieving, by the local client synchronization application executing at the client machine and from the local database, first unique identifier and the associated second unique identifier; and re-associating, without reliance on file path information, the local file and the content item, by the local client synchronization application executing at the client machine, based on the associating of the first unique identifier with the second unique identifier in the local database. 

    15. A system as in claim 14, wherein the detecting of the break in the synchronization comprises determining that a file path of the local file at the client machine has undergone an alteration that is not unambiguously tracked by the local client synchronization application. 

    16. A system as in claim 14, wherein the break comprises the local file being moved outside of a folder monitored by the local client synchronization application and returned to the folder. 

    17. A system as in claim 14, wherein the break comprises the local file being deleted on the client machine and then restored by the client machine. 

    18. A system as in claim 14, wherein the first unique identifier comprises at least one of an index node number of the local file at the client machine, a field identification of the local file at the client machine, an intermediate identifier abstracted from an operating system-specific identifier, and an identifier embedded into the local file. 

    19. A system as in claim 14, wherein the second unique identifier comprises at least one of a node identifier and a node reference corresponding to an index node number of the content item at the content management system repository. 

    20. A system as in claim 14, wherein the computer hardware comprises: a programmable processor; and a machine-readable medium storing instructions that, when executed by the programmable, cause the programmable processor to perform at least some of the operations. 

    21. A computer program product as in claim 1, wherein a non-system-based identifier is an identifier that is independent of a location in the content management system. 

    22. A computer program product as in claim 1, the instructions further causing operations of: comparing, by the local client synchronization application executing at the client machine, the re-associated local file and content item to determine what should take place in order to synchronize the local file and the content item; and restoring, by the local client synchronization application executing at the client machine, the synchronization based on the determination. 

    23. A computer-implemented method as in claim 7, further comprising: comparing, by the local client synchronization application, the re-associated local file and content item to determine what should take place in order to synchronize the local file and the content item; and restoring, by the local client synchronization application, the synchronization based on the determination. 

    24. A system as in claim 14, wherein the computer hardware is further configured to perform operations comprising: comparing the re-associated local file and content item to determine what should take place in order to synchronize the local file and the content item; and restoring the synchronization based on the determination. 


.
Allowable Subject Matter
Claims 21-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest art, Hunter (US 2014/0188790 A1) disclose associating a first unique identifier of a local file on a client machine (¶[0071] and [0075], Hunter, i.e., unique identifier in the local file system) with a second unique identifier of a content item maintained at a content management system repository (¶[0005]-[0006], [0047], [0051]-[0053] and [0075], Hunter, i.e., globally unique identifier in the content management system “GUID”), a local client synchronization application executing at the client machine tracking a synchronization between the local file and the content item (¶[0073]-[0075], Hunter, i.e., tracking synchronization); and re-associating, without reliance on file path information (¶[0034], Hunter, i.e., client software application is a separate application and can integrate with content management application in the operating system read on the claimed “without reliance on file path information”), the synchronization based on the associating of the first unique identifier with the (¶[0046], [0064]-[0067] and [0091], Hunter, i.e., restoring content item). However, the prior art, fails to disclose detecting a break in the synchronization between the local file and the content item. Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH B THAI/            Primary Examiner, Art Unit 2163                                                                                                                                                                                            
July 31, 2021